Hughes, J., (after stating the facts.) The evidence in this ease seems to us to clearly show that Manuel Teer made to his wife, Martha Teer, a gift of $700 in their lifetime, and that she was informed of it and accepted it. The money was delivered to J. E. & W. H. Lightle, with whom she had an account, by her husband, who had the amount placed to her credit. What more could be required to constitute a valid gift from a husband to his wife ? The delivery an d the gif t of the money were complete, and could not be revoked. “If the gift be intended in presentí, and be accompanied with such delivery as the nature of the property will admit, and the circumstances and situation of the parties render reasonably possible, it operates at once, and, as between the parties, becomes irrevocable. Such delivery may be made to a bailee as effectually as to1 a donee in person. * * * If there be only an intention to give, and no delivery, it will be inchoate and incomplete, however strong the expression of the intention may be; and the property does not pass. One is bound by his acts, but without consideration he is not bound to carry out his voluntary intentions, however firmly or earnestly he may express them.” Nolen v. Harden, 43 Ark. 319, 320; Ammon v. Martin, 59 Ark. 194; Howard v. Savings Bank, 40 Vt. 598; Minor v. Rogers, 40 Conn. 518. The evidence in this ease is sufficient to sustain the findings of the court, and the law is with the appellee. The judgment is affirmed.